                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RODRICK BRAYBOY                             :
                                            :              CIVIL ACTION
              Plaintiff,                    :
       v.                                   :
                                            :              NO. 17-4371
ZAKIA JOHNSON, et al.                       :
                                            :
              Defendants.                   :



                                           ORDER

       AND NOW, this 16th day of November, 2018, upon consideration of (a) Defendant

Chitwood’s Motion to Dismiss (Doc. No. 30) and Plaintiff’s Response (Doc. No. 48); (b)

Defendants Driesbach, Johnson, and Siliani’s Motion to Dismiss (Doc. No. 32), Defendant

Cooper’s Joinder therein (Doc. No. 37), and Plaintiff’s Response (Doc. No. 50); (c) Defendants

Friedman, Gormley, and Luca’s Motion to Dismiss (Doc. No. 33) and Plaintiff’s Response (Doc.

No. 47), (d) Defendants Hinkle, Cooper, Laskow, and McClain’s Motions to Dismiss (Doc. Nos.

39, 55) and Plaintiff’s Responses (Doc Nos. 49, 56); (e) Defendant Braswell’s Motion to Dismiss

(Doc. No. 58) and Plaintiff’s Response (66); (f) Defendant Patterson’s Motion to Dismiss (Doc.

No. 60) and Plaintiff’s Response (Doc. No. 65); and (g) Plaintiff’s Motions for Leave to File an

Amended Complaint (Doc. Nos. 40 and 61), it is hereby ORDERED that, for the reasons set

forth in the accompanying Memorandum Opinion:

       1.     The Motions to Dismiss (Doc. Nos. 30, 32, 33, 37, 39, 55, 58, and 60) are

              GRANTED and all claims against these Defendants are DISMISSED.

       2.     The Motions for Leave to File an Amended Complaint (Doc. Nos. 40 and 61) are

              DENIED.
      3.    The claims against Defendant Crosson are DISMISSED WITHOUT

            PREJUDICE, under Federal Rule of Civil Procedure 4(m), for failure to timely

            serve.

      It is FURTHER ORDERED that Plaintiff’s Motions for the Production of Documents

(Doc. Nos. 41, 42, 44, 45) are DENIED AS MOOT.

      The Clerk of Court shall mark this case CLOSED.




                                               BY THE COURT:


                                               /s/ Mitchell S. Goldberg
                                               ___________________________________
                                               MITCHELL S. GOLDBERG,            J.
